TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00576-CR


In re Travis C. Williamson


Robert Homer Owens II, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 0995878, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Robert Homer Owens's appeal from a
judgment of conviction for aggravated sexual assault.  The subject of this proceeding is Mr. Travis
C. Williamson, appellant's counsel.
Appellant's brief in this cause was originally due January 16, 2002.  On March 25,
this Court granted counsel's untimely motion for extension of time and ordered counsel to tender
a brief on appellant's behalf no later than May 6, 2002. Counsel failed to file a brief as ordered.
Therefore, it is hereby ordered that the said Travis C. Williamson shall appear in
person before this Court on the 11th day of September, at 8:30 o'clock a.m., in the courtroom of this
Court, located in the Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County,
Texas, then and there to show cause why he should not be held in contempt and sanctions imposed
for his failure to obey the March 25, 2002, order of this Court.  This order to show cause will be
withdrawn and the said Travis C. Williamson will be relieved of his obligation to appear before this
Court as above ordered if the Clerk of this Court receives appellant's brief by July 26, 2002.
It is ordered July 5, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish